Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

AMENDMENT ENTRY
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 12/03/2020, after the Final Action, mailed on 8/02/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Claims 1-11, 16-18, 20-23 are pending.  Claims 20-23 are newly added. Claim 19 has been cancelled. 
Claims 5-11, 16-18 have been previously withdrawn.  Applicant election of species of 6/24/2020 has been previously acknowledged.  Newly added claims 21-22  read on non-elected species b and d and are withdrawn.  
Claims 1-4, 20 and 23 are currently under consideration in view of the elected species. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The listing of references in the Search Report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection 1. states, "the list ... must be submitted on a separate paper." 
Applicant submission of a European search report in the IDS of 6/08/21 has not been considered as is in fact a copy of an email communication regarding patent application 20193953.5 which is not of record nor found in the EPO database.  Any references cited in the email submitted in the IDS, have not been considered if they do 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the presence of donor organ-derived microvesicle from the biological sample and transplanted organ status.  The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, the claim is directed to an abstract idea, because monitoring transplanted organ status, in the broadest reasonable interpretation reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely organ rejection or monitoring organ function.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).  
 	In addition, generating a report using a computer (claim 23) is also an abstract idea as generating a report comprising information with a general computer is a mental process even if it is claimed as being performed on computer and reads on forming an evaluation regarding the subject’s likely information on the microvesicle  or health status of the transplanted.  Applicant is merely claiming the concept performed on a generic computer  or is merely using the computer as a tool to perform the concept.;

Adding a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed’ does not overcome an eligibility rejection (this consideration is discussed in MPEP 2106.05(b). and slide 31 of the Guidance). 
 
 Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, monitoring transplanted organ status based on the presence of donor organ-derived microvesicle, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.
While a reference is made to producing a fraction of a biological sample by isolating micro-vesicles of 20-200nm, purifying a  micro-vesicle with an  antibody i.e. anti-MHC, this results in a temporary and reversible change of the protein, this is not a 
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of a. obtaining a sample and isolating/purifying exosomes.  However using a donor specific antibody to enrich/purify donor exosomes is recited at high level of generality and reads on any method for data gathering known in the art for binding an exosome. Further, these steps were previously taken by those in the field as cited below and therefore fail to add a feature that is more than well-understood, purely conventional or routine.  In addition Admyre et al (Eur Respir J 2003;22:578-583, page 579); Clayton et al, (J. Immunological methods 201;247 161-174) Abstract);  Buschow et al (Immunology and Cell Biology 2010;88,851-856, see page 852, left second paragraph), US6812023 (see columns 1, 5; Figs 1,12); Dragovic (IDS reference, Abstract;Fig 5b). Further, the instant specification admits in the Background section that exosomes are tissue and MHC specific microvesicles (page 1 ,last paragraph) wherein microvesicle isolation techniques are well known in the art (see instant specification, pages 8-11).  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant now contends that claims are not based or involve an abstract idea but does not provide arguments. .  
In response to Applicant argument that the claims do not recite a law of nature but rather a natural ability similar to cancer cells inability to survive chemotherapy, this argument is not on point as the claims do not recite treatment and the correlation between marker levels and monitoring (recited in the preamble)  is a law of nature/ natural phenomenon exists in nature apart from any human action.  Applicant assertion 
Applicant contends that obtaining a fraction of the sample prior to detecting, recites a transformation and therefore the claims integrate the judicial exception into a practical application.  In response to this, Applicant is directed to 2106.04(d):  RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION.  The steps of obtaining a sample and obtaiong a fra tion odf the sample by exosome  isolating and purification (steps a-b) prior to subsequent add insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), also as explained above.  Claims do not recite additional elements that integrate the exception into a practical application of the exception: It is noted that the judicial exception itself is not a practical application and is not patentable. 
New Claim Rejections - 35 USC § 112- New Matter
Claims 1-4, 20 and 23 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".

A method  for monitoring transplanted organ status in a human subject, comprising: (a) obtaining a biological sample from a subject that has received the transplanted organ, wherein the sample comprises subject-derived and donor-derived microsvesiscles; (b) producing a fraction of the sample of (a) by  (i) isolating donor-derived micro vesicles from about 30 nm to about 200 nm in size; and (ii) purifying the microvesicles by using a donor-specific anti-major histocompaibiliy complex (MHC) antibody [..].  However, the instant specification appears devoid of such description regarding i) isolating donor-derived micro vesicles from about 30 nm to about 200 nm in size prior to purifying the microvesicles by using a donor-specific anti-major histocompaibiliy complex (MHC) antibody from a sample a biological sample from a human subject that has received the transplanted organ, wherein the sample comprises subject-derived and donor-derived microsvesiscles.   The specification does not disclose any method that allows specific   isolating donor-derived micro vesicles from about 30 nm to about 200 nm in size prior to purifying the microvesicles by using a donor-specific anti-major histocompaibiliy complex (MHC) antibody from a sample a biological sample from a human subject that has received the transplanted organ, wherein the sample comprises subject-derived and donor-derived microsvesiscles.  The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, 
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 20 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite a method for monitoring transplanted organ status in a human subject while step a recites “obtaining a biological sample from a subject that has received [..]  The scope of the claim is vague as it is not clear as to whether the transplanted organ status is monitored in a human or other subject. Therefore the claim does not clearly delimit what steps or components applicant intends as encompassed i.e. what is the source of the biological sample, and is therefore not 
 In addition, claim 1 recites a method for monitoring transplanted organ status comprising [..] 
detecting a donor-specic marker in the fraction of (b),  The scope of the claim is not clear as  claim does  provide a nexus between step c and monitoring transplanted organ status, while the specification discloses that identifying a donor organ-derived microvesicle is indicative of successful transplantation (example 1,as for example successful transplantation of human islets into the animal model where exosomes from the recipient plasma exosomes showed donor exosome signal.) and also,  in contrast, when applied to other organ transplants, as for example in an acute rejection animal model, the presence of donor organ-derived microvesicle is determined in acute rejection.  Therefore the claim does not clearly delimit what is encompassed by “status” and is therefore not clear not clear as to what method/process applicant intends as within the metes and bounds of the invention. Appropriate correction is needed.
Similarly, the scope of claim 24 is vague as it recites the method further  generating, using a computer, a report comprising the health status of the transplanted organ and the claim does  provide a nexus between step c and generating, using a computer, a report comprising the health status of the transplanted organ. The specification discloses that identifying a donor organ-derived microvesicle is indicative of successful transplantation (example 1,as for example successful transplantation of human islets into the animal model where exosomes from the recipient plasma exosomes showed donor exosome signal.) and also,  in contrast, when applied to other 
Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this instance, dependent claims 2 is not further limiting the human subject of independent claims 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 20 and 23  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rostami et al. (of record).   
Rostami et al. teach throughout the Abstract, obtaining a blood biological sample from a subject; and isolating, purifying or identifying a donor organ-derived microvesicle (30-200nm) from the biological sample as for example  isolating exosomes from the recipient plasma by gel filtration and identifying a donor organ-derived microvesicle using anti-donor MHC antibodies at different post transplant time points, wherein the organ is heart.  As the donor Rostami et al. teach the detection of MHC from the donor heart specific exosomes using nanosight nanoparticle tracking analysis Rostami et al. teach MHC signal is evident in recipients not receiving a heart transplant.  As the nanosight nanoparticle tracking analysis is computer controlled the detected donor specific exosomes are tracked by a computer which reads on a report on a computer, and necessarily reflect a status i.e. injury not injury  of the transplanted organ absent any definition of health status by the claims or specification.
While Rostami et al. teach the studies can be extended to heart transplant patients, Rostami et al. do not specifically teach the subject is human. 
However, the teachings of Rostami et al. are drawn to a solution of the same problem that occurs in humans i.e. monitoring progression of organ rejection. As a result, one skilled in the art would have found it obvious to extend the studies of monitoring donor tissue specific exosomes into a recipient blood that can be serially tracked to generate a report and used to monitor the health status i.e.  donor organ rejection .  One would be motivated to do so since monitoring the organ status by monitoring donor tissue specific exosomes into a recipient blood is non-invasive also as taught Rostami et al.
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive
In response to Applicant argument that the reference of Rostami et al. (Circulation, 2013;vol 128,No:22,Suppl S,pp17459, Abstract) is disclosed in the provisional, it is initially noted that such disclosure could not be found.  Applicant is Rostami et al. is disclosed and specifically disclosed as an inventor originated.  
Further, it is noted that the instant inventor is also listed as author of the publication of Rostami et al.  However, the instant application names fewer joint inventors than a publication (e.g., the application names one inventor ) and it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity.
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure. 

Claims 1-4, 20 and 23 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Klass et al. (US 2010/0184046, IDS Reference) in view of  Peche et al (American Journal of Transplantation 2006;6:1541-1550) and Mullay et al (Nephrology 2011;16, 125-133) as evidenced by Biocompare Commercial HLA 
Klass et al. teach throughout the patent and especially in Abstract, cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods  wherein phenotypes include assessing organ distress or rejection such as post transplantation  [0095][0801] which reads on  monitoring transplanted organ status in a transplant recipient subject, wherein the donor organ is for example  heart [0808] (instant claim 4, 20).  Klass et al. teach obtaining a biological sample from a transplanted subject as for example blood, serum, urine ([0106] table 1) (instant claim 3) , wherein the subject can be human [0103] (instant claim 2).   Klass et al. teach  isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] wherein the microvesicle is  for example exosomes having a diameter of 30-200 nm [0111] from the biological sample [0802]-[0804] )  which reads on producing a fraction of the sample,  to determine one or more biomarkers on the exosome which reads on detection, and  the level of exosomes in the sample to asses rejection [0801].   Klass et al. teach the biomarker on the exosome associated with organ transplant rejection, can be a protein [0805].  Klass et al. teach use of particles coupled to an antibody to capture cell or tissue specific exosomes that necessarily affinity purify the exosomes ([0893]; fig.64A).  Klass et al. teach computer systems to transmit data following analysis using the disclosed methods to health providers [0859]-[0861] which reads on generating report using a computer to asses organ rejection (instant claim 23
Klass et al.  is silent regarding the protein on the exosome and associated with organ transplant rejection, is a donor-specific MHC  and does not teach using an antibody specific to the donor MHC  to purifying the microvesicle.
Peche et al disclose that exosomes are MHC-bearing vesicles, wherein treatment of a transplant recipient with donor MHC exosomes induce donor specific allograft tolerance (abstract).  Peche et al disclose anti-MHC antibodies (page 1541, left 4th paragraph) .
Mullay et al (Nephrology 2011;16, 125-133) teach throughout the publication and especially in Abstract, cross matching of potential donors against potential recipients has been performed for over 40 years wherein anti-HLA (MCH proteins include HLA alleles as disclosed by the instant specification, see page 9) second paragraph)  that bind HLA antigens of potential donors can be identified using the Luminex platform (Fig.3) 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al.  to purify donor MHC exosomes present in the transplant recipient because exosomes are MCH-bearing vesicles as taught in Peche et al.   One would be motivated to do so as methods for identify a donor MHC (HLA) antigens were well established as taught in Mullay et al. and antibodies were commercially available absent any limitation on a specific clone as evidenced by Biocompare Commercial Antibodies that discloses 1143 antibody  products for at least HLA –A.
One would also be motivated to do so to ensure the recipient is fully MHC mismatched before administering treatment with a donor specific exosome composition rd paragraph) for more accurate evaluation of treatment and because Klass et al teach  monitoring cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods . 
In addition, it would have been within the capabilities of one or ordinary skill in the art to identify a donor MHC (HLA) antigens with the method of Mullay et al and make an antibody thereof because Mullay et al teach isolated MHC alleles were known  and  because  the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990).
In addition as Klass et al. discloses exosomes of size ranges 30-200nm, 30-1000nm 3-800nm wherein exosome fraction can be isolated using size exclusion  and affinity purification.  It would have been prima facie obvious, at the time the invention was made, to have analyzed each of the size ranges to increase the sensitive of detection of the donor exosomes to ensure that the recipient is fully MHC mismatched before administering treatment with a donor specific exosome composition as taught in Pesche (p1542, right 3rd paragraph) for more accurate evaluation of treatment.  Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful. 
In addition, it would have been with expectation of success that exosomes of 30-200 nm in size can be isolated as such fraction exists in heart recipients as evidenced by Rostami et al.
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant argues none of the citing references discloses producing a fraction of the sample.  Applicant argument has been addressed in the rejection above.   
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 20 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3-4, 9-11, 13-16, 21, 24, 31, 66 of co-pending Application No. 15/767,577  referred as ‘577 in view of Klass et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite methods for monitoring ransplanted organs with identical steps for obtaining a sample and isolating/purifying exosomes vesicles comprising using donor specific antibody. 
‘577  does not claim an anti-MCH antibody, such antibody is contemplated (claim 51) 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody anti-MCH antibody since such antibody is suitable for used as claimed (claim 51) 
While ‘577  claims size discrimination of the donor derived microvesicles, ‘577  does not claim isolation of microvesicles of 20-200nm in size. ‘577   does not claim generating a report. 
Klass et al is relied upon as in the 103 rejection above. 
Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant,wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
In addition, It would have been prima facie obvious, before the effective filing of the claimed invention, to have used computer systems to transmit data following analysis to health providers to allow for prompt treatment.  Such transmission of data indicating 
While claims of ‘577 recite additional steps the instant claims recites the term “comprising“ which encompass additional steps of ‘577.  

Claims 1-4, 20 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 8-9, 17, 21-23 and 26-27, 33 of co-pending Application No. 15/934,368 referred as ‘368 in view of Klass et al.
Both applications recite methods for monitoring transplanted organs comprising obtaining a sample from the transplanted subject and isolating/purifying donor organ derived microvesicles with an donor MHC antibody
While ‘368 claims producing a fraction of blood by size discrimination of the donor derived microvesicles, ‘368 does not claim isolation of microvesicles of 20-200nm in size. 368 does not claim generating a report. 
Klass et al is relied upon as in the 103 rejection above. 
Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
In addition, it would have been prima facie obvious, before the effective filing of the claimed invention, to have used computer systems to transmit data following analysis to health providers to allow for prompt treatment.  Such transmission of data indicating detection of donor exosomes reads on generating report as disclosed in the instant specification  (page 22). 
While claims of ‘368 recite additional steps the instant claims recites the term “comprising“ which encompass additional steps of ‘368
Applicant did not present any arguments and the rejection is maintained for the reasons of record set forth above.  
Conclusion
No claims are allowable.
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641